DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on March 9, 2021.  
Claims 1, 4, 6, 8-10, 12-13, 15, and 17-19 have been amended.  
Claims 5, 7, 11, 14, 16, and 20 have been cancelled.  
Claims 21-26 have been added.  
Claims 1-4, 6, 8-10, 12-13, 15, 17-19, and 21-26 are pending.

Response to Amendment
Amendments to Claims 1, 4, 6, 8-10, 12-13, 15, and 17-19 are acknowledged.  Amendments to Claim 10 is sufficient to overcome the 35 USC 112 rejection of Claim 10.  Amendments to Claims 19-20 are sufficient to overcome the 35 USC 101 rejection of Claims 19-20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-13, 15, 17-19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2020/0279239 “Ramamurthy”, in view of US Pat. Pub. No. 2010/0070376 “Proud”.

As per Claims 1, 10, and 19, Ramamurthy discloses a method, system, and computer program product, the method, system, and computer program product comprising: 
determining that a point of sale (POS) component has moved from a first POS system associated with a first zone (Ramamurthy: [0102] the POS device uses environmental anchors or virtual object reference points to identify that it is in the first area(zone)) to a second POS system associated with a second zone (Ramamurthy:  by automatically recognizing that an identifier associated with the POS component is located in the second zone using an optical sensor (Ramamurthy: [0100]-[0105] the mobile POS device uses an optical image received from the mobile POS device camera to capture environmental anchors and/or virtual object reference points to be used to determine the area/zone of the device, examples are provided of detecting having been in a first zone and then being detected within a second zone), wherein the first POS system and the second POS system are POS systems in a same retail store (Ramamurthy: [0101], the store includes a first area of operation, a second area of operation and a third area of operation, each area of operation is understood to be a zone); 
dis-associating the POS component with the first POS system and associating the POS component with the second POS system, based on the determining that the POS component has moved from the first zone to the second zone (Ramamurthy: [0100]-[0105], determine which zone the device is located and allowing functions that are specific to the current zone while blocking functions available in a different zone).  

Ramamurthy fails to disclose a method, system, and computer program product of configuring a point of sale (POS) system, the method comprising: 
automatically configuring the POS component to function within the second POS system.


automatically configuring the POS component to function within the second POS system (Proud: [0015] automatically reconfiguring a plurality of POS interfaces and [0064] establishes the communication handshaking with each device and controls the transmission of the different files, including analysis of the status of each POS device).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ramamurthy to include configuring the POS component to function as taught by Proud, when associating a POS system with a first zone or a second zone as taught by Ramamurthy with the motivation of providing device configurations to meet the specific needs and can be easily adapted to multiple system environments (Proud: [0101]).
	
As per Claims 2 and 11, Ramamurthy fails to disclose the method and system, further comprising assigning the identifier to the POS component (Ramamurthy: [0100]-[0105]).

As per Claims 3 and 12, Ramamurthy discloses the method and system, further comprising determining a dimension of the zone (Ramamurthy: [0090]).

As per Claims 4 and 13, Ramamurthy discloses the method and system, further comprising detecting movement of the POS component from the first zone to the second zone using the optical sensor (Ramamurthy: [0100]).  

As per Claims 6 and 15, Ramamurthy discloses the method and system, further comprising monitoring a change in a component configuration of the second POS system using the optical sensor (Ramamurthy: [0100]-[0105]).  

As per Claims 8 and 17, Ramamurthy fails to disclose the method and system, wherein configuring the POS component further comprises wirelessly programming the POS component to function within the second POS system in place of the first POS system.

Proud teaches the method and system, wherein configuring the POS component further comprises wirelessly programming the POS component to function within the second POS system in place of the first POS system (Proud: [0101]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ramamurthy to include wirelessly transmitting data as taught by Proud, when associating a POS with a zone as taught by Ramamurthy with the motivation of providing device configurations to meet the specific needs and can be easily adapted to multiple system environments (Proud: [0101]).

As per Claims 9 and 18, Ramamurthy discloses the method and system, wherein using the optical sensor comprises using at least one of a camera, a radio frequency wave receiver, a barcode reader, a pattern reader, a light emitting diode, or an infrared reader.

As per Claims 21, 25, and 26, Ramamurthy discloses the method, system, and computer program product, wherein the optical sensor comprises a camera, and wherein automatically recognizing that he identifier associated with the POS component is located in the second zone comprises recognizing the identifier in an image captured using the camera (Ramamurthy: [0090]-[0092]).

As per Claim 22, Ramamurthy disclose the method, wherein automatically configuring the POS component to function within the second POS system comprises: identifying driver software associated with the POS component and the second POS system; and automatically configuring the second POS system to operate with the POS component using the driver software (Ramamurthy: [0100]-[0105]).

As per Claim 23, Ramamurthy disclose the method, further comprising: 
determining that the first POS system fails at least one requirement based on determining that the POS component has moved from the first POS system to the second POS system (Ramamurthy: [0105]); and
disabling the first POS system (Ramamurthy: [0105]).

As per Claim 24, wherein the requirement relates to required POS components for the first system, and wherein after the POS component has moved from the first POS system to the second POS system the first POS system does not include the required POS components Ramamurthy disclose the method, (Ramamurthy: [0100]-[0105]).


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed March 9, 2021, with respect to the rejection(s) of claim(s) 1-4, 6, 8-10, 12-13, 15, 17-19, and 21-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat. Pub. No. 2020/0279239 “Ramamurthy”, in view of US Pat. Pub. No. 2010/0070376 “Proud”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687